Motion Granted and Order filed June 18, 2015




                                 In The

                  Fourteenth Court of Appeals
                              ____________

                          NO. 14-14-01014-CV
                              ____________

     BILL & ELIZABETH FISHER D/B/A SARANAC OAKS RANCH,
                            Appellants

                                   V.

    ULTIMATE KOBE BEEF, L.L.C., CHAMPION GENETICS, INC.,
        ALLISON MAE GODWIN AND BRUCE R. HEMMINGSEN,
                            Appellees

                                   &
                              ____________

                          NO. 14-15-00514-CV
                              ____________

                KINGS HIGH RANCH, L.L.C., Appellant

                                   V.

    ULTIMATE KOBE BEEF, L.L.C., CHAMPION GENETICS, INC.,
        ALLISON MAE GODWIN AND BRUCE R. HEMMINGSEN,
                            Appellees
                    On Appeal from the 405th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 12-CV-0343

                                      ORDER

      This is an appeal from a judgment signed October 3, 2014. On June 2, 2015,
2015, appellants Bill and Elizabeth Fisher d/b/a Saranac Oaks Ranch, joined by
appellees/cross-appellants Ultimate Kobe Beef, L.L.C., Allison Mae Godwin and
Bruce R. Hemmingsen filed a motion to sever and remand their appeal pursuant to
a settlement agreement. See Tex. R. App. P. 42.1. The motion is granted, and the
following order is issued.

      We order the appeal filed by Kings High Ranch, L.L.C., SEVERED from
appeal number 14-14-01014-CV and filed under a new appellate case number, 14-
15-00514-CV, styled Kings High Ranch, L.L.C. v. Ultimate Kobe Beef, L.L.C.,
Champion Genetics, Inc., Allison Mae Godwin and Bruce R. Hemmingsen. The
record filed in case number 14-14-01014-CV is ordered transferred to and filed in
case number 14-15-00514-CV.

      In appeal number 14-15-00514-CV, Kings High Ranch’s brief as appellee is
currently due on or before June 26, 2015. The brief of Ultimate Kobe Beef, L.L.C.,
Champion Genetics, Inc., Allison Mae Godwin and Bruce R. Hemmingsen as
appellees is due thirty days from the date of this order.



                                       PER CURIAM